Citation Nr: 9910073	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-46 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1981, with an additional period of duty in the Army Reserve 
from January 1983 to December 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of June 1996 from the San Juan, Puerto Rico, 
Regional Office (RO).


REMAND

A letter from a Dr. A. Oms-Rivera indicates that the veteran 
had been receiving treatment for a psychoemotional condition 
since November 1993.  This is during his service with the 
Army Reserve.  The veteran active duty for training and 
inactive duty training dates have not been verified. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA 
service and private medical records, 
including Dr. A. Oms-Rivera, pertaining 
to treatment for his psychiatric disorder 
covering the period following his release 
of active duty to the present.  The RO 
should then obtain all records which are 
not on file.  

2.  The veteran should be asked if he 
received treatment at any military 
facilities for his psychiatric disorder, 
and, if yes, to identify the dates, 
locations, names of the treating 
facilities, ant the units to which he was 
assigned.  The RO should notify the 
veteran that he may submit additional 
evidence and arguments in support of his 
claim.

3.  The RO should obtain the actual 
copies of all treatment records from Dr. 
A. Oms-Rivera. 

4.  The RO should contact the appropriate 
source in order to verify all periods of 
active duty for training and inactive 
duty training dates.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond. The case 
should thereafter be returned to the Board for further 
review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







